ELLIOTT, J.
Mrs. Thomas R Burt, claiming of Sidney Allen $104.94 as the balance due on an account, instituted suit against him for recovery in the city court of Bogalusa.
The defendant Allen for answer admitted owing plaintiff $62 of the amount claimed, and tendered same in court to the plaintiff, leaving it in the hands of the clerk of court. He denied owing the balance of the amount claimed.
The lower court rendered judgment holding that the amount tendered was all the defendant owed, and ordered plaintiff to accept same in full payment.
Plaintiff has appealed.
When defendant admitted owing plaintiff $62 of the amount claimed and paid it into the registry of the court, then there remained but $42.94 in dispute. The amount in dispute therefore does not come within the jurisdiction of this court ratione materia. Hood vs. Wise, 128 La. 731, 55 So. 335; O’Shee vs. Chaudoir, 154 La. 517, 97 So. 796.
The appeal is dismissed.
MOUTON, J., not participating.